As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:September 30, 2012 Date of reporting period:December 31, 2011 Item 1. Schedules of Investments. Alpha Defensive Growth Fund Schedule of Investments at December 31, 2011 (Unaudited) Shares Value ALTERNATIVE FUNDS - 30.58% The Arbitrage Fund - Class I $ ASG Diversified Strategies Fund - Class Y Evercore Wealth Management Macro Opportunity Fund TFS Market Neutral Fund Turner Spectrum Fund - Institutional Class* TOTAL ALTERNATIVE FUNDS (Cost $2,288,326) EQUITY FUNDS - 13.97% Berwyn Income Fund WHG Income Opportunity Fund - Institutional Class TOTAL EQUITY FUNDS (Cost $1,019,644) EXCHANGE-TRADED FUNDS - 4.81% SPDR Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $312,910) FIXED INCOME FUNDS - 49.10% DoubleLine Total Return Bond Fund - Class I Driehaus Active Income Fund Osterweis Strategic Income Fund - Class I Payden Emerging Markets Bond Fund RiverNorth/DoubleLine Strategic Income Fund - Class I Templeton Global Bond Fund - Advisor Class TOTAL FIXED INCOME FUNDS (Cost $3,677,725) MONEY MARKET FUNDS - 0.48% Invesco STIT-Liquid Assets Portfolio - Institutional Class, 0.16% + TOTAL MONEY MARKET FUNDS (Cost $35,314) Total Investments (Cost $7,333,919) - 98.94% Other Assets in Excess of Liabilities - 1.06% NET ASSETS - 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of December 31, 2011. Alpha Opportunistic Growth Fund Schedule of Investments at December 31, 2011 (Unaudited) Shares Value ALTERNATIVE FUNDS - 32.22% Grizzly Short Fund* $ PIMCO Stockplus TR Short Strategy Fund - Class I Robeco Boston Partners Long/Short Equity Fund - Class I TOTAL ALTERNATIVE FUNDS (Cost $2,107,032) EQUITY FUNDS - 50.85% AQR Risk Parity Fund- Class I Aston/River Road Independent Value Fund - Class I* IVA Worldwide Fund - Class I RiverNorth Core Opportunity Fund Wasatch Emerging Markets Small Cap Fund The Weitz Funds - Partners III Opportunity Fund* Yacktman Focused Fund TOTAL EQUITY FUNDS (Cost $3,264,462) EXCHANGE-TRADED FUNDS - 4.39% iShares Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $304,136) FIXED INCOME FUNDS - 12.12% Stone Harbor Emerging Market Debt Fund - Institutional Class TOTAL FIXED INCOME FUNDS (Cost $765,045) MONEY MARKET FUNDS - 0.43% Invesco STIT-Liquid Assets Portfolio - Institutional Class, 0.16% + TOTAL MONEY MARKET FUNDS (Cost $26,544) Total Investments (Cost $6,467,219) - 100.01% Liabilities in Excess of Other Assets - (0.01)% ) NET ASSETS - 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of December 31, 2011. Alpha Capital Funds Notes to Schedules of Investments December 31, 2011 (Unaudited) Note 1 – Securities Valuation The Alpha Capital Funds’ (the “Funds”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share (“NAV”),determined at the close of the New York Stock Exchange (generally 3:00 p.m. central time) on the valuation date.Most underlying fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. When the Funds are unable to receive an NAV from an underlying fund, shares of the underlying fund will be valued at its fair market value as determined in good faith by the Advisor and the Trust’s Valuation Committee.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. If market quotations or information furnished by a pricing service is not readily available or does not accurately reflect fair value for a security held by an underlying fund, or if the value of a security held by an underlying fund has been materially affected by events occurring after the close of the applicable exchange or market on which the security is principally traded, that security may be valued at its fair market value as determined in good faith in accordance with procedures approved by the underlying funds’ Board of Trustees. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of December 31, 2011: Alpha Defensive Growth Fund Level 1 Level 2 Level 3 Total Alternative Funds $ $
